Main, J.
The plaintiff, Henry Huyvaerts recovered judgment against the defendant Andre Roedtz, and thereafter caused a writ of garnishment to he issued and served upon one O. F. Johnson. The garnishee answered the writ to the effect that he had certain funds in his possession which were the property of Emma Roedtz, the wife of the defendant Andre Roedtz. This affidavit was controverted. Mrs. Roedtz filed a complaint in intervention, to which the plaintiff demurred. The demurrer being overruled, the plaintiff elected to stand thereon and refused to plead further. Judgment was entered discharging the garnishee. From this judgment, the plaintiff appeals.
The facts necessary to present the controlling questions are these: The transaction which Was the *658basis of tbe judgment in tbe principal action occurred in the state of Illinois, where the parties at that time resided. Thereafter, Mr. and Mrs. Roedtz moved to this state and accumulated certain community property. The funds derived from the sale of this property was sought to be reached while in the possession of the garnishee defendant. Under the laws of Illinois, the debt there contracted and which was the basis of the judgment in the principal action, was the separate debt of the husband. In that state there was no community law.
The sole, question here for determination is whether community personal property in this state can be taken to satisfy the separate debt of the husband, contracted in the state of Illinois, in which state there was no community law.
The debt, being the separate debt of the husband in the state where it was contracted, was likewise his separate debt when judgment was obtained thereon in this state. The character of the debt is determined by the law of the place where it arose. La Selle v. Woolery, 14 Wash. 70, 44 Pac. 115, 53 Am. St. 855, 32 L. R. A. 75.
The debt, being the separate debt of the husband, cannot be satisfied out of the community personal property. Schramm v. Steele, 97 Wash. 309, 166 Pac. 634.
The trial court properly held that the funds above mentioned were not subject to garnishment.
The judgment will be affirmed.
Chadwick, C. J., Mackintosh, Mitchell, and Tolman, JJ., concur.